DeCourcy, J.
The plaintiff, a real estate broker and business chance agent, brought this action in the Municipal Court to recover a commission for procuring a purchaser of the defendant’s grocery and meat market, and the finding was in his favor.
We cannot say that there was error in the judge’s refusal to give the defendant’s requests for rulings. The report contains only the conflicting testimony, without any findings of fact; and the general finding for the plaintiff must stand if there was any evidence to warrant it. There was testimony that the defendant on March 8, 1922, agreed in writing to sell the business to the plaintiff “ or his appointy,” for $1,500, and to pay the plaintiff $150 for his commission and services; that on March 16 one Barbatti was secured as a purchaser by Cooper, made a deposit of $50, and had on hand the balance of the $1,500; that Cooper immediately informed the defendant he had sold his store to Barbatti, but the defendant refused to sell. This testimony, if believed, entitled the plaintiff to recover. Green v. Levenson, 241 Mass. 223.
The offer to prove that the brokerage contract was made as a subterfuge to cheat the defendant’s brother, was excluded rightly. No such issue of fraud was raised by the pleadings. Further, the offer of proof merely went to the motive of the parties in making an admitted and legal contract.
Order dismissing report affirmed.